                                Case 2:19-cv-01577-JCM-DJA Document 38
                                                                    37 Filed 06/26/20
                                                                             06/25/20 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       Shaina R. Plaksin, Esq.
                                Nevada Bar No. 13935
                        4       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        5
                                Las Vegas, NV 89148
                        6       Phone: (702) 856-7430
                                Fax: (702) 447-8048
                        7       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        8       Email: shaina.plaksin@knepperclark.com
                        9
                                George H. Haines, Esq.
                      10        Nevada Bar No. 9411
                                FREEDOM LAW FIRM
                      11        8985 S. Eastern Avenue, Suite 350
                                Las Vegas, NV 89123
                      12        Phone: (702) 880-5554, Ext.222
                                EFax: (702) 967-6666
                      13
                                Email: ghaines@freedomlegalteam.com
                      14
                                Attorneys for Plaintiff
                      15
                                                                 UNITED STATES DISTRICT COURT
                      16
                                                                     DISTRICT OF NEVADA
                      17
                                DONNA M. GIVENS,                                Case No. 2:19-cv-01577-JCM-DJA
                      18
                                                    Plaintiff,                  STIPULATION OF DISMISSAL OF
                      19                                                        SETERUS, INC., WITH PREJUDICE
                                        v.
                      20                                                        Complaint filed: September 10, 2019
                                SETERUS, INC.,
                      21
                                                    Defendant.
                      22

                      23
                                        PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),
                      24
                                the parties have stipulated to the dismissal of Defendant Seterus, Inc., from the above captioned
                      25
                                action, with prejudice.
                      26
                                //
                      27

                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:19-cv-01577-JCM-DJA Document 38
                                                                    37 Filed 06/26/20
                                                                             06/25/20 Page 2 of 2



                                Each party will bear its own fees and costs.
                         1

                         2             IT IS SO STIPULATED.

                         3             Dated June 25, 2020.

                         4
                                 KNEPPER & CLARK LLC                                    WRIGHT FINLAY & ZAK, LLP
                         5
                                 /s/ Shaina R. Plaksin                                  /s/ Ramir M. Hernandez
                         6       Matthew I. Knepper, Esq., SBN 12796                    R. Samuel Ehlers, Esq., SBN 9313
                                 Miles N. Clark, Esq., SBN 13848                        Ramir M. Hernandez, Esq., SBN 13146
                         7
                                 Shaina R. Plaksin, Esq., SBN 13935                     7785 W. Sahara Ave., Suite 200
                         8       5510 So. Fort Apache Rd, Suite 30                      Las Vegas, NV 89117
                                 Las Vegas, NV 89148                                    Email: sehlers@wrightlegal.net
                         9       Email: matthew.knepper@knepperclark.com                Email: rhernandez@wrightlegal.net
                                 Email: miles.clark@knepperclark.com
                      10         Email: shaina.plaksin@knepperclark.com                 Counsel for Defendant
                                                                                        Seterus, Inc.
                      11
                                 FREEDOM LAW FIRM
                      12         George H. Haines, Esq., SBN 9411
                                 8985 S. Eastern Avenue, Suite 350
                      13         Las Vegas, NV 89123
                                 Email: ghaines@freedomlegalteam.com
                      14
                                 Counsel for Plaintiff
                      15
                                                                     ORDER GRANTING
                      16
                                        STIPULATION OF DISMISSAL OF SETERUS, INC., WITH PREJUDICE
                      17

                      18
                                       IT IS SO ORDERED.
                      19
                                                                      _________________________________________
                      20                                              UNITED STATES DISTRICT COURT JUDGE
                      21                                              DATED this
                                                                             June____
                                                                                   26,day of _________ 2020.
                                                                                       2020.
                      22

                      23

                      24

                      25

                      26

                      27

                      28
                                                                               2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
